ON RULE TO SHOW CAUSE

ROTHENBERG, Judge.
On April 25, 2007, this court issued a Rule to Show Cause, ordering the defendant, Cosme Valdez, to show good cause why he should not be precluded from filing further pro se pleadings, attacking the judgments and sentences in case numbers 99-37117 and 01-13737, and why this court should not recommend to the Department of Corrections that it sanction Valdez pursuant to sections 944.28 and 944.279, Florida Statutes (2004), which provide that the Department of Corrections may bring disciplinary proceedings against a prisoner for filing frivolous collateral proceedings. Having heard nothing from Valdez and good cause has not been found, this court hearby bars Valdez from filing further pro se postconviction motions challenging the judgments and sentences in case numbers 99-37117 and 01-13737. Any pleadings or papers Valdez files in this court relating to these case numbers must be reviewed and signed by an attorney licensed to practice law in this state. The Clerk of the Third District Court of Appeal is directed not to accept any further pro se pleadings from Valdez relating to said cases.
So ordered.